DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Upon further review, additional relevant prior art is cited and applied below. This action replaces the Non-Final rejection mailed on 11/10/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of Claims 2-3, and Claim 11 (specifically “a surface area”) must be shown or the feature(s) canceled from the claim(s).  Furthermore, elements “34” and “36” appear to show the same element in Figure 3 and should be corrected. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidar (US 2014/0061073).

1: Haidar teaches a container (container shown in Figures 1-4), comprising: a housing (housing shown in Figure 4) including: an outer wall (see outer wall in Figure 4A, below), the outer wall having a first end (see Figure 4A below) defining a first opening (see Figure 4A below) and a second end (see Figure 4A below) defining a second opening (see Figure 4A below) opposite the first opening; a first compartment within the outer wall (see Figure 4B below), the first compartment being open at the first opening (see the first compartment being open towards the first end, see Figure 4B below) and closed at the second opening (see the first compartment being closed towards the second end, see Figure 4B below); a second compartment (see Figure 4B below) within the outer wall, adjacent the first compartment and separated from the first compartment by a first dividing wall (see first dividing wall below in Figure 4B), the second compartment being open at the second opening (see the second compartment being open towards the second end, see Figure 4B below) and closed at the first opening see the first compartment being closed towards the second end, see Figure 4B below); a third compartment within the outer wall (see third compartment in Figure 4B below), adjacent the second compartment and separated from the second compartment by a second dividing wall (see Figure 4B below), the third compartment being open at the first opening (see the third compartment being open towards the first end, see Figure 4B below) and closed at the second opening (see the third compartment being closed towards the second end, see Figure 4B below); and the first and second dividing walls each extending from the first opening to the second opening and tapering inward towards the second end (the first and second dividing walls tapers inward into each compartment, towards the second end).

    PNG
    media_image1.png
    334
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    577
    media_image2.png
    Greyscale

12: Haidar teaches the claimed invention as discussed above for Claim 1 and Haidar further teaches that the housing further includes: a fourth compartment adjacent to the third compartment (see Figure 4C below) and separated from the third compartment by a third dividing wall (see Figure 4C below), the fourth compartment being open at the second opening (see the fourth compartment being open at the second end/opening, see Figure 4C below) and closed at the first opening (see the fourth compartment being closed at the first end/opening, see Figure 4C below); and a fifth compartment adjacent to the fourth compartment (see Figure 4C below) and separated from the fourth compartment by a fourth dividing wall (see Figure 4C below), the fifth compartment being open at the first opening (see the fifth compartment being open at the first end/opening, see Figure 4C below) and closed at the second opening (see the fifth compartment being closed at the second end/opening, see Figure 4C below).

    PNG
    media_image3.png
    351
    577
    media_image3.png
    Greyscale

13: Haidar teaches the claimed invention as discussed above for Claim 1 and Haidar further teaches that the third and fourth dividing walls each extend from the first opening to the second opening and taper inward towards the second end (the third and fourth dividing walls tapers inward into each compartment, towards the second end).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US 2021/0130041).

1: Sharpe teaches a container (12), comprising a housing (18) including an outer wall (14), the outer wall having a first end (above 22 in Figure 1) defining a first opening (opening that lid 26 covers and extends within 20, above 32, Figure 1. Applicant’s drawings in Figures 3 and 6 shows the opening below the rim and extends within the interior of the container) and a second end (bottom of 24) defining a second opening (open end of 32) opposite the first opening, a first compartment (left side of Figure 3B where outer wall and wall 62 on the left define a compartment) within the outer wall, the first compartment being open at the first opening (see Figure 1, where the first opening is) and closed at the second opening (see bottom wall of compartment 1); 
a second compartment (middle section of Figure 3B defined by 62 on both the left and the right) within the outer wall, adjacent the first compartment and separated from the first compartment by a first dividing wall (the right wall of compartment 1, portion of 62), the second compartment being open at the second opening and closed at the first opening (see Figure 3B, where the second compartment is open at the second opening towards the bottom of the container, and closed at the first opening, at the top of 32 towards the first opening), 
a third compartment within the outer wall (right side of Figure 1 between 62 and outer wall 14), adjacent the second compartment and separated from the second compartment by a second dividing wall (portion 62 on the right side of Figure 1), the third compartment being open at the first opening (see Figure 1, where the first opening is) and closed at the second opening (see bottom wall of compartment 1); and the first and second dividing walls each extending from the first opening to the second opening and tapering inward towards the second end (see Figure 1).


    PNG
    media_image4.png
    605
    655
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 2021/0130041) in view of Cafferty (US 2006/0138169).

2: Sharpe teaches the claimed invention as discussed above for Claim 1 and Sharpe further teaches a first lid connected to the outer wall of the housing at the first end (see first lid 26 connected to the housing at the first end, e.g. at the top of the container) for operation of the first lid between an open position (open position when lid 26 is removed) and a closed position (closed position when lid 26 is inserted in the top, see Figure 1), the first lid providing a seal against the first and third compartments when in the closed position (since Applicant’s drawings shows the top surface of the lid 42 in the closed position would be above 70b in Figure 6 and in as much as Applicant has claimed the seal against the first and third compartment, the current invention of Sharpe also meets the claimed invention, where Sharpe’s lid in the closed position would be above element 32).
Sharpe teaches the claimed invention as discussed above except that the lid is hingedly connected.
Cafferty teaches a container (160, Figure 9) wherein an upper lid (176) and a lower lid (176) are provided with a hinged base section via flexible hinge (182) in order to allow the lid to be selectively shifted from an open position to a closed position (paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe such that the lid of Sharpe was provided with a hinge connection in order to permit the lid to be selectively be in the open/close position and to secure the lid to the container to reduce misplacement of the lid and provide convenience to close the container after dispensing contents within.

3: Sharpe-Cafferty teaches the claimed invention as discussed above for Claim 2 and Sharpe further teaches a second lid (generally shown as 79 in Figure 3A) connected to the outer wall of the housing (see Figure 3A where 79 is connected to the outer wall of the housing at the bottom) at the second end (at the bottom end) for operation of the second lid between an open position (open position when 79 is removed) and a closed position (closed position shown in Figure 3A), the second lid providing a seal against the second compartment when in the closed position (since Applicant’s drawings shows the flat surface of the lid 44 in the closed position would be below 70a and 70c in Figure 6 and in as much as Applicant has claimed the seal against second compartment, the current invention of Sharpe also meets the claimed invention, where Sharpe’s lid in the closed position would be below the horizontal portion of the bottom of 62).
Sharpe teaches the claimed invention as discussed above except that the second lid is hingedly connected.
Cafferty teaches a container (160, Figure 9) wherein an upper lid (176) and a lower lid (176) are provided with a hinged base section via flexible hinge (182) in order to allow the lid to be selectively shifted from an open position to a closed position (paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe such that the second lid of Sharpe was provided with a hinge connection in order to permit the lid to be selectively be in the open/close position and to secure the lid to the container to reduce misplacement of the lid and provide convenience to close the container after dispensing contents within.

	4: Sharpe-Cafferty teaches the claimed invention as discussed above for Claim 3 and Sharpe further teaches at least one of the first lid and the second lid are formed as a unitary structure with the outer wall (see Figure 1 where the first lid or the second lid are formed as a unitary, one assembled unit, structure, and the lids are also in line with the outer wall forming the unitary structure).

	5: Sharpe-Cafferty teaches the claimed invention as discussed above for Claim 4 and Sharpe further teaches the outer wall, the first dividing wall and the second dividing wall are formed as a unitary structure (see Figure 1, where the outer wall, first dividing wall and the second diving wall are formed as a single assembly unit structure).

	6: Sharpe-Cafferty teaches the claimed invention as discussed above for Claim 5 and Sharpe further teaches that the first and second dividing walls meet to form the closure of the second compartment proximate the first opening (see Figure 3A where the first and second dividing walls, left and right side 62, meet to from the closure of the second compartment, proximate the first opening, see first opening in Figure 1 above).

	7: Sharpe-Cafferty teaches the claimed invention as discussed above for Claim 6 and Sharpe further teaches that wherein the outer wall has an inner surface and an outer surface opposite the inner surface, the first dividing wall in contact with a first portion of the inner surface to form the closure of the first compartment proximate the second opening, and the second dividing wall in contact with a second portion of the inner surface to form the closure of the third compartment proximate the second opening (see Markup of Figure 3A below, towards the generally bottom portion of Figure 3A)

    PNG
    media_image5.png
    569
    729
    media_image5.png
    Greyscale


Claims 8-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Simon (US 7,728,883) teaches a container (Figure 1) having a housing (generally at 1), an outer wall (exterior surface of 1), a first end (end at 4) defining a first opening (opening at 3) and a second end (generally at 6/8) defining a second opening (generally by 13) opposite the first opening; a first compartment (within 1) within the outer wall, the first compartment being open at the first opening (at the top) and closed at the second opening (by 11); a second compartment 10) within the outer wall, adjacent the first compartment and separated from the first compartment by a dividing wall (generally vertical portion of 10); the second compartment being open at the second opening (at 13) and closed at the first opening (at the top of 10) and closures at the first and second compartment (5 and 17).

Onishi (US 4,294,372) teaches a container (Figure 5) a housing (generally at 40), an outer wall (exterior surface of 40), a first end (end at 4) defining a first opening (opening generally at 26) and a second end (generally at the bottom of 40) defining a second opening (between 41 and 42) opposite the first opening; a first compartment (within A) within the outer wall, the first compartment being open at the first opening (at the top) and closed at the second opening (by the bottom at A); a second compartment (between 41 and 42) within the outer wall, adjacent the first compartment and separated from the first compartment by a dividing wall (41); the second compartment being open at the second opening (at the bottom of 41 and 42) and closed at the first opening (at the top of 41/42); a third compartment (B) within the outer wall, adjacent the second compartment and separated from the second compartment by a second dividing wall (42), the third compartment being open at the first opening (towards the top of 42) and closed at the second opening (bottom of B); and the first and second dividing walls each extending from the first opening (top of 41/42) to the second opening (bottom of 41/42) and tapering inwards (inwards toward A and B) towards the second end (inward of A and B, in the direction of the bottom of 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735